Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on February 16, 2021. Claims 22,24-31, 33-40 and 42-43 are currently pending. 

Specification
In view of the response filed on 2/16/2021 amending the specification to include the current status of the related application the objections made against the specification in the office action of 11/13/2020 have been withdrawn. 
The disclosure is objected to because of the following informalities: Page 20, lines 14 and 29 recite two related applications (US 13/826,097 and US 14/255,158) which should be updated to include either the issued U.S. patent number or patent application publication number since the related applications recite essential material related to determining individual pulses associated with R-waves. As discussed in MPEP 608.01, essential material may only be incorporated by reference to a U.S. patent or patent application publication. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22,24-31, 33-40 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Response to Arguments
Applicant’s arguments against the 102 and 103 rejections with respect to claim(s) 22, 31 and 40 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. Regarding the 112 rejections, which have been modified in view of the claims amendments, it still remains that it is unclear how the pulses that are used to determine the count satisfying at least one narrow pulse criterion are identified within the respective sensed cardiac signal. Are the pulses the pulses that are provided before or while the cardiac signal is sensed using the sensing vector? There seems to be a gap, i.e. missing steps, between sensing the cardiac signals and determining a count of pulses within the respective sensed cardiac signal satisfying at least one narrow pulse criterion. As stated above, it is suggested to amend the claims to recite how the pulses used for determining the count are identified within the sensed cardiac signal, e.g. amending the claims to include language similar to what is disclosed within US 2014/0276155 (Fig. 6) or US 2015/0297907 (Fig. 11) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792